Citation Nr: 0334618	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating action of the RO.  A 
notice of disagreement (NOD) with regard to the PTSD and skin 
claims was received in August 2001 and the RO issued a 
statement of the case (SOC) addressing those issues in March 
2002.  A substantive appeal was received from the veteran in 
later that same month.  The veteran submitted an NOD as to 
the hearing loss claim in May 2002.  The RO issued an SOC as 
to that issue in May 2002 and the veteran's substantive 
appeal was received later that same month.  


REMAND

The veteran contends that he currently suffers from hearing 
loss due to in-service acoustic trauma.  During his May 2002 
hearing, he testified that his hearing loss began when guns 
exploded near his head.  The Board finds that additional 
development of this issue is warranted.

Service medical records include the report of an enlistment 
examination and some chart entries; however, there is no 
record of a separation examination nor is there any 
indication that such an examination was not conducted.  As 
such, the Board finds that the RO should attempt to obtain 
the veteran's complete service medical records.

The Board further notes that the report of a May 2002 VA 
examination includes findings which indicate that the veteran 
has impaired hearing which could be considered a disability 
for the purposes of applying the laws administered by VA see 
38 C.F.R. § 3.385 (2003)); however, the examiner did not 
offer an opinion as to the etiology of that condition.  The 
report of the May 2002 examination also noted that the 
veteran was scheduled for an appointment with an ear, nose 
and throat specialist in June 2002.  Records pertaining to 
that appointment are not associated with the claims file and 
it does not appear that the RO attempted to obtain them.  

Under these circumstances, the Board finds that a VA medical 
opinion, based on examination of the veteran and 
consideration of his documented medical history and 
assertions, are needed to properly adjudicate the claim for 
service connection for hearing loss.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  After 
procuring any outstanding VA records, the RO should arrange 
for the veteran to undergo an appropriate examination to 
obtain the necessary opinion.  The veteran is hereby advised 
that a failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
evaluation, the RO should also the veteran another 
opportunity to present additional information and/or evidence 
in support of each of the claims on appeal.  In a March 2001 
letter, the RO notified the veteran of the duties to notify 
and assist imposed by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In that letter, the RO requested that the veteran provide 
information and, if necessary, authorization, to permit it to 
obtain pertinent outstanding records, or that the veteran 
provide the evidence, himself.  The RO's letter indicated a 
60-day time period within which the veteran was allowed to 
submit additional evidence.  The RO denied the veteran's 
claims in May 2001.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute, and, in light of that 
fact, adjudication of the claims in May 2001 clearly was 
premature.  Therefore, since these matters are being remanded 
for the additional development described above, the Board 
finds that the RO must take this opportunity to inform the 
veteran that a full year is allowed to submit the additional 
information and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo VA examinations 
in connection with the claimed PTSD and skin disability, if 
warranted) prior to adjudicating the claims on appeal.  The 
supplemental statement of the case (SSOC) that explains the 
bases for the RO's determinations should include citation to 
pertinent legal provisions implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and  3.159 (2003)-not cited to in the May 
2002 SOC or the August 2002 SSOC.

Accordingly, these matters are REMANDED to the RO for the 
following action:  

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should undertake appropriate 
action to obtain from the relevant VA 
medical facility(ies) all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran since November 
2000.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

5.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA examination by an 
otolaryngologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any current hearing loss.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (to 
specifically include audiometric 
testing), and all clinical findings 
should be reported in detail. 

Regarding the latter, and based on the 
audiometric testing results, the examiner 
should specifically indicate whether the 
veteran current has hearing loss in 
either ear to an extent recognized as a 
disability for VA purposes (i.e. an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently demonstrated hearing loss is 
the result of injury or disease incurred 
in or aggravated by the veteran's 
service.  In rendering the requested 
opinion, the examiner should specifically 
consider and address the significance, if 
any, of the veteran's assertions of 
exposure to gunfire during service as 
well as the significance of any reported 
post-service noise exposure.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo VA examinations in 
connection with the claimed PTSD and skin 
disability, if warranted), has been 
accomplished.  Particularly, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for PTSD, for a skin 
condition claimed as secondary to 
exposure to herbicides, and for hearing 
loss, in light of all pertinent evidence 
and all pertinent legal authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


